      Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 1 of 10




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    JAMIE MOORE                                              CIVIL ACTION

    VERSUS                                                    NO. 20-2366

    MARRIOTT INTERNATIONAL, INC.,                          SECTION “R” (1)
    ET AL.



                           ORDER AND REASONS


       Plaintiff, Jamie Moore, moves to remand this matter to state court.1

Defendants Marriott International, Inc. and Starwood Hotels & Resorts

Worldwide, LLC (incorrectly named as Marriott Hotel Services, Inc.)

oppose the motion.2             Because the defendants have failed to carry

their burden of showing complete diversity among the parties, the Court

grants plaintiff’s motion.

I.     BACKGROUND

       This case arises from an incident in which defendant Redin Cantillano

allegedly raped plaintiff Jamie Moore. 3 According to plaintiff’s complaint,

she visited Le Meridien Hotel in New Orleans on or around July 7, 2019. 4


1      R. Doc. 8.
2      R. Doc. 13.
3      See R. Doc. 1-1.
4      R. Doc. 1-1 at 2, ¶ 7.
     Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 2 of 10




She states that Cantillano, a groundskeeper at the hotel, lured her into a

guest elevator, took her to an upper floor, and raped her in a stairwell. 5

Cantillano allegedly left her naked and unconscious, and hotel staff found

her hours later in the elevator lobby of an upper level floor. 6

      Plaintiff further alleges that a subsequent medical examination

confirmed that Cantillano’s semen was found in plaintiff’s vagina, mouth,

and chest.7 Cantillano was allegedly arrested and charged with raping

plaintiff.8 But he is currently a fugitive from justice, having posted bond and

fled from the authorities. 9 Plaintiff alleges that Cantillano was domiciled in

Louisiana.10

      On June 9, 2020, plaintiff filed a complaint in the Civil District Court

for the Parish of Orleans. 11 Along with Cantillano, plaintiff sued Marriott

International, Inc. and Marriott Hotel Services, Inc. (collectively “Marriott”),

National Service Group & Associates, Inc. and National Service Group &

Associates of NOLA, Inc. (collectively “NSG”), Jean-Charles Robert, and

Glenn Taylor. Marriott allegedly owned and operated the Le Meridien


5     Id.
6     Id.
7     Id. at ¶ 8.
8     Id. at 3, ¶ 12.
9     Id.
10    Id. at 1.
11    Id.
                                       2
     Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 3 of 10




Hotel. 12   NSG is allegedly a contractor that provides janitorial and

maintenance staff, including Cantillano, for Le Meridien. 13 Robert and

Taylor were allegedly employees of Marriott.14 Robert was Le Meridien’s

general manager, and Taylor was the director of loss prevention. 15

      Plaintiff’s complaint sets out fourteen counts against the defendants.16

Against Cantillano, she brings claims for sexual battery and intentional

infliction of emotional distress.17 She further alleges that Marriott and NSG

were dual employers of Cantillano and asserts vicarious liability against

both.18 She also brings claims for negligent hiring,19 negligent supervision,20

an innkeeper’s failure to maintain safe premises,21 and negligent failure to

protect a hotel guest. 22




12   Id. at 2, ¶ 9.
13   Id. at 3, ¶ 13.
14   Id. at 4-5, ¶¶ 18, 20.
15   Id.
16   Id. at 6-9, ¶¶ 24-38.
17   Id. at 6. ¶¶ 1-2.
18   Id. at ¶¶ 26-27.
19   Id. at 6-8, ¶¶ 28, 31, 33, 36. Plaintiff asserts these claims against
Marriott, NSG, Robert, and Taylor.
20   Id. at 7-8, ¶¶ 29, 32, 34, 37. Plaintiff asserts these claims against
Marriott, NSG, Robert, and Taylor.
21   Id. at 7, ¶ 30. Plaintiff asserts this claim against Marriott.
22   Id. at 8, ¶ 35. Plaintiff asserts this claim against Robert.
                                        3
     Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 4 of 10




      On August 26, 2020, the Marriott defendants removed to this Court

and invoked diversity jurisdiction under 28 U.S.C. § 1332.23 Marriott asserts,

contrary to plaintiff’s complaint, 24 that Cantillano is a foreign national who

was domiciled in Honduras at the time the complaint was filed. 25 Marriott

also states that it is a Delaware company with its principal place of business

in Bethesda, Maryland.26 According to Marriott, NSG is a Florida company

with its principal place of business in Ft. Lauderdale, Florida.27 Finally, it

asserts that plaintiff fraudulently joined Robert and Taylor—who are both

allegedly domiciled in Louisiana—solely for the purposes of defeating

diversity.28 Because defendants failed to demonstrate that Cantillano is a

foreign national domiciled in Honduras at the time the action was filed, the

Court lacks diversity jurisdiction in this matter. The Court need not consider

the defendants’ other arguments.




23    R. Doc. 1.
24    R. Doc. 1-1 at 1, ¶ 1.
25    R. Doc. 1 at 4, ¶ 9.
26    Id. at 2-3, ¶¶ 3-4.
27    Id. at 4, ¶¶ 7-8.
28    Id. at 3, ¶¶ 5-6.
                                      4
      Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 5 of 10




II.    LEGAL STANDARD

       A defendant may generally remove a civil action filed in state court if

the federal court has original jurisdiction over the action. See 28 U.S.C.

§ 1441(a). The removing party bears the burden of showing that federal

jurisdiction exists. See Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th

Cir. 1995). In assessing whether removal was appropriate, the Court is

guided by the principle, grounded in notions of comity and the recognition

that federal courts are courts of limited jurisdiction, that removal statutes

should be strictly construed. See, e.g., Manguno v. Prudential Prop. & Cas.

Ins., 276 F.3d 720, 723 (5th Cir. 2002); Neal v. Kawasaki Motors Corp., No.

95-668, 1995 WL 419901, at *2 (E.D. La. July 13 1995). Though the Court

must remand the case to state court if at any time before the final judgment

it appears that it lacks subject matter jurisdiction, the Court’s jurisdiction is

fixed as of the time of removal. 28 U.S.C. § 1447(c); Doddy v. Oxy USA, Inc.,

101 F.3d 448, 456 (5th Cir. 1996).

       For diversity jurisdiction to exist, the amount in controversy must

exceed $75,000, and there must be complete diversity between plaintiffs and

defendants. See 28 U.S.C. § 1332(a); Owen Equip. & Erection Co. v. Kroger,

437 U.S. 365, 373 (1978). Foreign nationals are not considered diverse if they


                                       5
     Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 6 of 10




are “lawfully admitted for permanent residence in the United States and are

domiciled in the same State” as the adverse parties. 28 U.S.C. § 1332(a)(2).



III. DIVERSITY OF REDIN CANTILLANO

      Plaintiff argues that the removing defendants failed to carry their

burden of proving that Redin Cantillano is a diverse party.29 As noted, the

Court does not have jurisdiction over actions between citizens of a state and

a foreign national who is domiciled in the same state and is a lawful

permanent resident of the United States. See id.

      To carry their burden of proving the Court has jurisdiction, defendants

must point to evidence showing that, at the time plaintiff filed her complaint,

Cantillano was (1) a citizen of a foreign state who was (2) not lawfully

admitted for permanent residence in the United States and (3) not domiciled

in Louisiana. Id. Courts look to an alien litigant’s official immigration status

to determine whether he or she has been admitted to the United States for

permanent residence. See Vargas v. Traylor Bros., Inc., No. 09-2521, 2009

WL 6472945, at *2 (S.D. Tex. Nov. 4, 2009) (citing Foy v. Schantz,

Schatzman & Aaronson, 108 F.3d 1347, 1348 (11th Cir. 1997); Karazanos v.

Madison Two Associates, 147 F.3d 624, 627-28 (7th Cir. 1998); Funygin v.


29    Id. at 6-7.
                                       6
      Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 7 of 10




Yukos Oil Co., No. 04-4821, 2005 WL 1840147, at *2 (S.D. Tex. July 28,

2005)). “A person’s domicile is the place of ‘his true, fixed, and permanent

home and principal establishment, and to which he has the intention of

returning whenever he is absent therefrom.’” Mas v. Perry, 489 F.2d 1396,

1399 (5th Cir. 1974). A person changes domicile when the person (1) takes

up residence in a different domicile and (2) has the intention to remain there.

Id.

       There is no admissible evidence here to show that Cantillano is a

diverse party.      Defendants have not submitted Cantillano’s passport,

immigration records, or anything else sufficient for the Court to find even

that Cantillano is a Honduran citizen, as they allege.30        Cf. Prince v.

Transportes Zuazua LLC, No. 17-21, 2017 WL 9535081, at *1-2 (S.D. Tex.

May 10, 2017) (finding that “[t]he evidence that [defendant] is a Mexican

citizen residing in Mexico is much stronger than the evidence that he is a

permanent resident in Texas,” based on a photocopied passport, a Border

Crossing Card, a Mexican driver’s license, and a Mexican voter registration

card).




30     R. Doc. 1 at 4, ¶ 9.
                                      7
     Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 8 of 10




      Instead, defendants rely solely on an exhibit attached to their

opposition to plaintiff’s motion to remand. 31        The exhibit contains a

screenshot, purportedly of a conversation on Facebook. 32 The screenshot

includes five posts: one by “Dina Cantillano,” two by “Redin Cantillano,” one

by “Marvin Marroquin,” and one by “Juan Flores Aldas.” 33 In Marroquin’s

post, he asks “[w]here are you old man.”34         The user going by Redin

Cantillano replied to Marroquin, but his reply is hidden. 35 In a separate post,

the Redin Cantillano user states, without any context, “Homduras [sic.]” 36

      Defendant argues that this screenshot is sufficient to show that Redin

Cantillano was domiciled in Honduras as of May 5, 2020—over one month

before plaintiff filed her lawsuit.37 But, as plaintiff points out, there is no

indication that the Redin Cantillano depicted in this exhibit is the same

individual who is a defendant in this lawsuit.38 Nor is it clear that the

“Homduras” response was given by the Redin Cantillano in the exhibit in

response to Marroquin’s question, “Where are you old man?” It is not even




31    R. Doc. 13-8 at 1.
32    See R. Doc. 13 at 11.
33    R. Doc. 13-8 at 1.
34    Id.
35    Id.
36    Id.
37    R. Doc. 13 at 11.
38    R. Doc. 16 at 2.
                                       8
     Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 9 of 10




apparent that the screenshot is taken from Facebook—the five posts are

shown in the exhibit without any context. Additionally, although the exhibit

purports to show that the “Homduras” statement was made 23 weeks from

the time the screenshot was taken,39 there is basis for the Court to discern

when the screenshot was captured.

      The screenshot is plainly inadmissible.           Under Federal Rule of

Evidence 901, the proponent of evidence “must produce evidence sufficient

to support a finding that the item is what the proponent claims it is.” Rule

901 sets out a non-exhaustive list of ways to authenticate evidence, which

include submitting “[t]estimony that an item is what it is claimed to be.” Fed.

R. Evid. 901(b)(1). Defendants did not submit any testimony, such as an

affidavit, to authenticate the screenshot. Further, the screenshot is not a self-

authenticating document under Federal Rule of Evidence 902.40

Accordingly, the Court finds that it is inadmissible.

      Even if the screenshot were admissible, it does not provide a basis for

the Court to find that Cantillano is a diverse party under 28 U.S.C.

§ 1332(a)(2). At best, the statement shows that Cantillano was in Honduras


39    R. Doc. 13-8 at 1.
40    This rule provides that certain types of evidence, such as official
documents, certified public records, official publications, newspapers and
periodicals, and others need not be authenticated with “extrinsic evidence.”
Fed. R. Evid. 902(1)-(14).
                                       9
      Case 2:20-cv-02366-SSV-JVM Document 21 Filed 12/10/20 Page 10 of 10




23 weeks from the time the screenshot was taken. That is insufficient to show

that Honduras was his domicile, i.e., “his true, fixed, and permanent home

and principal establishment, and to which he has the intention of returning

whenever he is absent therefrom.” Mas, 489 F.2d at 1399.

       The Court finds that defendants have failed to carry their burden of

proving complete diversity among the parties.          Because the Court’s

jurisdiction depends on complete diversity, see Owen Equip. & Erection Co.,

437 U.S. at 373, the Court must grant plaintiff’s motion to remand.



IV.    CONCLUSION

       For the foregoing reasons, the Court GRANTS plaintiff’s motion to

remand.




         New Orleans, Louisiana, this _____
                                       10th day of December, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                      10
